Case 1:17-cv-04512-LDH-JO Document 18 Filed 06/14/19 Page 1 of 1 PageID #: 125
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Stephen J. Steinlight
stephen.steinlight@troutman.com




June 14, 2019
VIA ECF

Honorable LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Re:     James Stewart v. Portfolio Recovery Associates, LLC
        Case Nos. 1:17-cv-04512; 1:17-cv-05066; 1:17-cv-05120; 1:17-cv-05617
        Joint Status Update

Your Honor:

Pursuant to Your Honor’s order directing the Parties to submit a joint status update as to the
status of Derosa v. CAC Fin. Corp., 2017 WL 44024459 (E.D.N.Y. Sept. 29, 2017) and Taylor v.
Fin. Recovery Servs., Inc., 252 F. Supp. 3d 344 (S.D.N.Y. 2017), the Parties report that the
Second Circuit Court of Appeals has fully adjudicated both matters. Since these decisions, the
Parties have continued to discuss an amicable resolution of these consolidated matters.

If Your Honor has any questions or concerns regarding this status update, please do not hesitate
to contact my office.

Respectfully submitted,


/s/ Stephen J. Steinlight
Stephen J. Steinlight
Counsel for Defendant Portfolio
Recovery Associates, LLC

/s/ Mitchell L. Pashkin
Michell L. Pashkin, Esq.
Counsel for Plaintiff James Stewart
